Citation Nr: 1418413	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral spine disability, currently rated 10 percent.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


REMAND

The Veteran was last examined to determine the severity of a lumbosacral spine disability in January 2009.  That examination, over five years ago, is too remote to be useful in determining the current rating for the lumbosacral spine disability.  Therefore, the Board finds that a more contemporaneous examination is needed.

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009).  

The issue of entitlement to a TDIU has been raised by the record.  In March 2009, the Veteran submitted a Physician's statement for disability that included degenerative disc disease associated with lumbosacral strain.  In a March 2010 statement, the Veteran reported that his employer had elected to retire him at a permanent total disability.  The Board therefore finds that a claim for TDIU has been raised by the record as is part of the increased rating claim.  

The RO has not explicitly adjudicated the claim for entitlement to TDIU.  The appellant would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

On remand, the RO should send the appellant a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013), regarding the claim for entitlement to TDIU.  The claim should then be adjudicated.  

Also, any VA medical records that are not already of record should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA medical records that have not already been associated with the record.

2.  Send the appellant appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Schedule the Veteran for a VA spine examination for the service-connected lumbosacral spine disability.  The examiner should provide the information needed to rate the disability, to include ranges of motion, and should state whether the ranges of motion are further limited by any painful motion, excess motion, weakened motion, fatigability, or incoordination.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected lumbosacral spine disability.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be needed due to service-connected disability.

4.  Then, readjudicate the issue on appeal, to include  entitlement to a TDIU, and adjudicate whether referral for consideration of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


